Fourth Court of Appeals
                           San Antonio, Texas
                               November 22, 2021

                               No. 04-21-00462-CV

                            Genaro Rene PERALES,
                                   Appellant

                                        v.

                                LUX LAND LLC,
                                   Appellee

            From the County Court at Law No. 3, Bexar County, Texas
                        Trial Court No. 2021CV03390
                 Honorable David J. Rodriguez, Judge Presiding


                                 ORDER
        Genaro Rene Perales, pro se, has filed a notice of appeal and the clerk has filed
the record. The record reflects appellee obtained a judgment for eviction in the justice
court, and the judgment was appealed to the county court at law. The case was set for a
non-jury trial on October 21, 2021.

        Perales filed a notice October 22, 2021, stating his desire to appeal the trial
court’s judgment. However, the clerk’s record does not contain a signed judgment.
Instead, it contains a proposed judgment that has been stricken through and judge’s notes
and a docket entry, both of which state “default judgment denied.” In addition, the record
reflects the case has been reset for a non-jury trial on January 14, 2022.

       A written and signed judgment is necessary for an appeal. See Tex. R. App. P.
26.1 (appellate timetable runs from the date the judgment or order is signed); Garza v.
Texas Alcoholic Beverage Comm'n, 89 S.W.3d 1, 8–9 (Tex. 2002); Farmer v. Ben E.
Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (per curiam).

        We order the parties may respond by December 2, 2021, showing cause why this
appeal should not be dismissed for want of jurisdiction. If a satisfactory response is not
filed within the time provided, the appeal will be dismissed. See Tex. R. App. P. 42.3(c).

         We further order all deadlines in this appeal stayed until further order of the
court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court